Citation Nr: 0615855	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-20 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The veteran is currently diagnosed with PTSD.

3.  The veteran did not engage in combat.

4.  There is credible evidence that an in-service stressor 
occurred.    


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim.    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in November 2002, November 2004, and 
May 2005, the RO provided notice under the VCAA.  In these 
notices, however, the RO failed to address the elements of 
the degree of disability or the effective date of disability.  
Despite the inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing 
that where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As noted, the Board is granting the veteran's 
claim for PTSD.  Therefore, the RO will have the opportunity 
to address the issues of the appropriate disability rating 
and effective date of the award at the time it implements the 
Board's decision.  At this time, any defect is harmless 
error.   

Evidence 

The veteran's service medical records showed that the veteran 
received treatment for a psychiatric disorder in service.  In 
a report of medical history, dated in May 1967, the veteran 
indicated that he had nervous trouble.  In a clinical record, 
dated in November 1967, the examining physician diagnosed the 
veteran with emotional instability, characterized by an 
almost continual state of anxiety and strong feelings of 
dependency.  The examiner reported that the condition had not 
been incurred in the line of duty, existed prior to service, 
and was not due to the veteran's own misconduct.  

The veteran's personnel records indicated that he served in 
Vietnam from October 1967 to December 1967.  Personnel 
records also showed that the veteran served in Korea from 
December 1967 to December 1968.  According to a record of 
assignments, the veteran served as an Ammo Bearer in Vietnam.  
On October 24, 1967, the veteran was admitted to the 85th 
Evac. Hospital in Qui Hon.  On November 3, 1967, the veteran 
was assigned to medical hold detention and on November 15, 
1967, was transferred to the 7th Field Hospital.  On December 
16, 1967, the veteran was sent to Korea where he was a Clerk 
Typist.  The veteran remained in Korea until December 1968.  
The personnel records also showed that the veteran made 
numerous requests in 1967 to be reassigned to be closer to 
his father in New York, who had recently suffered two heart 
attacks.  The requests were denied.

In a letter from Dr. E.H., dated in October 2002, Dr. E.H. 
stated that he examined the veteran in September 2002 and 
diagnosed PTSD.  

A statement, submitted by the veteran in December 2002, 
contained responses to the requests for information pertinent 
to PTSD service connection claims that were included in the 
November 2002 VCAA notice.  In the statement, the veteran 
asserted that he could not describe the incidents in service 
that contributed to his current condition because there were 
too many.  The veteran also indicated that he experienced 
episodes of depression, panic attacks or anxiety; increased 
or decreased use of prescription medication; disregard for 
military or civilian authority; obsessive behavior such as 
overeating or under-eating; and unexplained economic or 
social behavior changes.

In a Statement in Support of Claim, received in December 
2003, the veteran stated that he was treated for stomach 
cramps in a hospital in Qui Nhon, Vietnam.  While there, the 
veteran reported seeing wounded soldiers and civilians with 
limbs blown off.  The veteran stated that these sights 
worsened his stomach condition and caused him to develope a 
nervous condition.  The veteran also stated that he had never 
been treated by a psychiatrist or psychologist in his life 
prior to military service and that his nervous condition 
began in the army.  

In a letter dated in December 2003, the veteran's mother, 
P.L., stated that prior to entering the military, the veteran 
was popular and had lots of friends.  P.L. stated that the 
veteran played baseball and was an "All City and All State 
Player."  P.L. stated that the veteran returned from Vietnam 
nervous, jumpy, easily angered, and anti-social.  

In the veteran's notice of disagreement, dated in December 
2003, the veteran claimed that his induction medical history 
report of May 1967 had been altered to reflect that he 
indicated he had a nervous condition at the time of his 
induction.  

In a letter dated in March 2004, Dr. E.H. stated that he had 
treated the veteran psychiatrically since September 2002.  
Dr. E.H. diagnosed the veteran with chronic PTSD.  Dr. E.H. 
stated that he reviewed the veteran's notice of disagreement 
and his service medical records.  Dr. E.H. concluded that the 
veteran's time spent in a hospital in Vietnam was 
sufficiently stressful enough to trigger PTSD.  

In the veteran's VA Form 9 and attachments, dated in June 
2004, the veteran argued that the RO erroneously required a 
finding that the veteran had either engaged in combat or had 
been a prisoner of war as an element to establish service 
connection.  The veteran further stated that the RO's 
determination that the veteran's anxiety disorder existed 
prior to service was a false allegation.  

In a VA examination report, dated in February 2005, Dr. T.S. 
concluded that the PTSD was caused by active duty.  Dr. T.S. 
based this conclusion on the combat stressors as alleged by 
the veteran.  Specifically, Dr. T.S. noted that the veteran 
reported shooting at people and being shot at as combat 
stressors.  Dr. T.S. noted that the military records did not 
reflect combat experience.  Dr. T.S. specifically noted that 
the veteran met the DSM-IV criteria for a PTSD diagnosis.  
The examination report reflected that Dr. P.B. contributed to 
its preparation.

In a VA examination report addendum, dated in August 2005, 
Dr. P.B. stated that the veteran's inability to successfully 
be transferred closer to his father after his father had two 
heart attacks could have exacerbated the veteran's anxiety 
and dependency.  Regarding the sufficiency of the claimed 
stressor of seeing soldiers maimed and wounded while at the 
hospital in Vietnam, the examiner stated that there was 
enough evidence in the medical literature to substantiate 
that one need not actually be in danger to develop long term 
PTSD.  Instead, Dr. P.B. noted, a patient can develop long 
term PTSD merely by witnessing other people who were in 
danger.  Dr. P.B. concluded that the veteran's PTSD was 
triggered by his claimed stressor of having been treated in 
the same hospital as other Vietnam soldiers who had been in 
combat and had been wounded.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
38 C.F.R. § 4.125(a) (2005).  Veterans who have engaged in 
combat with the enemy are afforded additional considerations 
with respect to service connection claims.  See 38 U.S.C.A. § 
1154(b) (West 2002).  For a PTSD service connection claim, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2005).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Analysis

After carefully reviewing the record, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for PTSD.  As the medical records attest, 
it is undisputed that the veteran has been diagnosed as 
having PTSD.  The VA examiner diagnosed the disorder under 
the criteria set forth in DSM-IV, and as such, the diagnosis 
is sufficient for service connection.  Thus, the first 
criterion is satisfied.  

Regarding the second criterion, the Board first notes that 
the veteran did not engage in combat with the enemy while 
serving in Vietnam.  The veteran's personnel records are 
negative for any such service and his DD Form 214 does not 
reflect that the veteran earned any awards or medals 
indicative of combat service.  Thus, verification of the 
claimed stressor can only be satisfied by corroborative 
evidence which substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressor.  
Whether the stressor alleged by the veteran actually occurred 
is a factual determination that is within the VA's 
discretion.    

The Board finds the evidence sufficient to verify the 
occurrence of the claimed in-service stressor.  The Board 
finds persuasive that the veteran's personnel and service 
medical records note that the veteran spent time in a field 
hospital in Vietnam.  Although there is no documentation 
indicating that the veteran actually witnessed the scenes he 
described while there, the veteran's statements are verified 
to a sufficient degree in light of the time, place, and 
circumstances of the veteran's service as supported by the 
record.  

Finally, the medical evidence has linked the claimed stressor 
to the current PTSD diagnosis and the third criterion is 
fulfilled.        

In view of the facts of this case, the Board finds that 
service connection for PTSD is warranted.



ORDER

Entitlement to service connection for PTSD is granted.	


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


